Title: To James Madison from Hubbard Taylor, 15 April 1809
From: Taylor, Hubbard
To: Madison, James


⟨De⟩ar SirClarke County Kentucky 15th. April 1809
The Hon’ble John Allen of this State, (not having the pleasure of a personal acquaintance with you) has requested me to make known his willingness to fill the office now vacant by the non-acceptance of the Hon’ble John Boyle for the Illinoise Territory. This Gentleman has served as one of the Judges of the district & Circuit Courts of this State for many years, and a portion of the time in the Circuit of this County; His respectability firmness & punctuallity in discharge of the duties of the above office, induces me to beleive he would satisfactorily discharge the duties of the solicited appointment. I am with the highest respect and esteem Dr. sir Yr: Mo: ob: Hble: set
H. Taylor
